Case 1:20-cv-00162-LEK-KJM Document 11 Filed 05/29/20 Page 1 of 5   PageID #: 69



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 LONNELL REGINALD WIDEMAN,         )     CIV. NO.20-00162 LEK-KJM
 #A0180563,                        )
                                   )
                   Plaintiff,      )     ORDER DENYING MOTION FOR
                                   )     RECONSIDERATION
       vs.                         )
                                   )
 DAVID IGE, et al.,                )
                                   )
                   Defendants.     )
                                   )

                ORDER DENYING MOTION FOR RECONSIDERATION

       On May 18, 2020, the Court dismissed this action with

 prejudice because Plaintiff’s claims were barred by the doctrines

 of res judicata and Heck v. Humphrey, 512 U.S. 477 (1994), were

 time-barred under state and federal law, and failed to state a

 plausible claim for relief.       See Order, ECF No. 8 (Order

 Dismissing Complaint and Denying Preliminary Injunction).

       On May 27, 2020, Plaintiff filed the present Motion for

 Reconsideration to Dismiss Complaint Without Prejudice.            ECF No.

 10.   Plaintiff’s Motion states in its entirety:

       On 5/18/2020 this court entered judgment Dismissing
       Complaint and Denying Preliminary Injunction. [A]
       prisoner may not challenge his custody under § 1983,
       whether he seeks monetary damages or injunctive release,
       until that term of custody has been set aside. See
       Guerrero v. Gates, 442 F.3d 697, 703 (9th Cir. 2006).1
       Fore [sic] the foregoing reasons plaintiff moves this
       court to reconsider and dismiss plaintiff’s complaint
       without prejudice.


       1
           Quoting from the May 18, 2020 Order.      ECF No. 8 at #55.
Case 1:20-cv-00162-LEK-KJM Document 11 Filed 05/29/20 Page 2 of 5   PageID #: 70



 Id. at #67.



                             II. LEGAL STANDARD

       Rule 60(b) provides that a court may relieve a party from a

 final judgment, order, or proceeding for any of the following six

 reasons:

       (1) mistake, inadvertence, surprise, or excusable
       neglect;

       (2) newly discovered evidence that, with reasonable
       diligence, could not have been discovered in time to
       move for a new trial under Rule 59(b);

       (3) fraud (whether previously called intrinsic or
       extrinsic), misrepresentation, or misconduct by an
       opposing party;

       (4) the judgment is void;

       (5) the judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has
       been reversed or vacated; or applying it prospectively
       is no longer equitable; or

       (6) any other reason that justifies relief.

 Fed. R. Civ. P. 60(b).      Plaintiff apparently seeks relief under

 subsection (6).     See Mot., ECF No. 10.

       Mere disagreement with a court’s analysis is an insufficient

 basis for relief pursuant to Fed. R. Civ. P. 60(b).           Sierra Club

 v. City and Cty. of Honolulu, 486 F. Supp.2d 1185, 1188 (D. Haw.

 2007) (citing Haw. Stevedores, Inc. v. HT & T Co., 363 F. Supp.2d

 1253, 1269 (D. Haw. 2005)).       The decision to grant relief pursuant


                                      2
Case 1:20-cv-00162-LEK-KJM Document 11 Filed 05/29/20 Page 3 of 5   PageID #: 71



 to Rule 60(b) is committed to the sound discretion of the court.

 Navajo Nation v. Confederated Tribes and Bands of the Yakama

 Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

                              III.   DISCUSSION

       The Court dismissed Plaintiff’s action with prejudice

 because, after a careful review of the complete record in this

 case and his previous federal suits, it was clear that (1)

 Plaintiff unsuccessfully raised the same claims against the same

 defendants twice before,2 (2) Plaintiff remains incarcerated on the

 conviction he challenges and his claims for damages are barred by

 Heck v. Humphrey, 512 U.S. 477 (1994); (3) Plaintiff’s claims are

 time-barred and Plaintiff is not entitled to equitable tolling;

 (4) Plaintiff’s cannot state a colorable claim under § 1983

 against his public defender; (5) Plaintiff’s claims challenging

 Hawaii Paroling Authority Board Members’ decisions to revoke his

 parole are barred by the Board Members’ absolutely immunity; and

 (6) Plaintiff cannot state a First Amendment claim against the

 Honolulu news media for publishing his criminal history.

       Although the Court would normally dismiss claims that are

 Heck-barred without prejudice, because it is abundantly clear that



       2
        See Wideman v. Abercrombie, No. 1:13-cv-00081 (D. Haw.
 2013) (holding § 1983 claims were barred under Heck v. Humphrey,
 512 U.S. 477 (1994; Wideman v. Thomas, No. 1:14-cv-00073 (D. Haw.
 2014) (dismissing habeas claims as wholly without merit).

                                      3
Case 1:20-cv-00162-LEK-KJM Document 11 Filed 05/29/20 Page 4 of 5   PageID #: 72



 Plaintiff’s claims are otherwise barred by res judicata, untimely,

 and fail to state any plausible claim for relief, the Court

 concluded that granting leave to amend is futile and dismissal

 with prejudice was warranted.       Plaintiff provides nothing that

 persuades the Court that this decision is erroneous or that the

 interests of justice require dismissal without prejudice.

 Plaintiff’s Motion for Reconsideration is DENIED.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, May 28, 2020.




                      /s/ Leslie E. Kobayashi
                      Leslie E. Kobayashi
                      United States District Judge




                                      4
Case 1:20-cv-00162-LEK-KJM Document 11 Filed 05/29/20 Page 5 of 5            PageID #: 73



 Wideman v. Ige, et al., 1:20-cv-00162 LEK/KJM; Scrn’g ‘20 (dsm ftsc Heck)




                                           5
